Case: 2:20-cv-04721-ALM-EPD Doc #: 18 Filed: 03/29/21 Page: 1 of 8 PAGEID #: 132



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

CAROL A. WILSON, et al.                     :
                                            :       Case No. 20-cv-04721
             Plaintiffs,                    :
                                            :       CHIEF JUDGE ALGENON L. MARBLEY
      v.                                    :
                                            :       Magistrate Judge Elizabeth Preston Deavers
RILEY CONTRACTING, INC.                     :
                                            :
             Defendants.                    :

                                       OPINION & ORDER

                                  I.      INTRODUCTION

       This matter comes before the Court on Plaintiffs’ Motion to Dismiss Defendant Riley

Contracting, Inc.’s (“Riley Contracting”) counterclaims asserted in the Answer, pursuant to Fed.

R. Civ. P. 12(b)(1) and (12)(b)(6). (ECF No. 11). Plaintiffs also move to strike several of

Defendant’s affirmative defenses pursuant to Rule 12(f) of the Fed. R. Civ. P. (Id.). Defendant

Riley Contracting opposes. (ECF No. 15). For the reasons that follow, this Court GRANTS

Plaintiffs’ Motion to Dismiss and Motion to Strike. (ECF No. 11).

                                   II.     BACKGROUND

       The Employment Retirement Income Security Act of 1974 (“ERISA”) created a

comprehensive and exclusive framework governing employee-benefit plans. As part of that

framework, Congress established causes of action to allow various parties to address their

grievances related to the employee-benefit plans under ERISA’s domain.

       Plaintiffs Carol A. Wilson and Trustees of numerous employee-benefit plans (“Trustees;”

“Funds”) brought this ERISA action on September 10, 2020, pursuant to 29 U.S.C. §§ 1132(a)(3)

and 1145, in response to Defendant Riley Contracting’s alleged violation of and continued refusal

to comply with the terms and provisions of collectively bargained agreements, trust agreements,



                                                1
Case: 2:20-cv-04721-ALM-EPD Doc #: 18 Filed: 03/29/21 Page: 2 of 8 PAGEID #: 133




and employee-benefit plans. (ECF No. 1 ¶ 1). The Trustees bring this action in their fiduciary

capacity and have authorized Plaintiff Wilson, the Administrator of the various Plans, to bring this

claim to seek remedy on behalf of the participants and beneficiaries in the employee benefit plan.

Defendant Riley Contracting answers that it has made and will continue to make monthly

contributions to the Funds for all hours worked by employees performing work under its operating

collective-bargaining agreements. (ECF No. 7).

       On various dates in 2004, 2014, and 2017, Defendant Riley Contracting became a party to

Trust agreements, in which it agreed to make timely payments to the Trustees for each employee

covered by the agreements. On March 11, 2020, a Funds employee examined Riley Contracting’s

payroll records and determined that it should have contributed to the Funds for at least forty hours

per week for certain salaried employees, regardless of the number of hours actually worked.

Defendant refers to these hours as “the hours in dispute.” (ECF No. 7 at ¶ 6). On June 5, the Funds

sent a letter to Riley Contracting, demanding contributions, late fees, and administrative dues for

the hours in dispute totaling $94,779.25. (Id.). Riley Contracting disputes that it owes contributions

to the Funds for these disputed hours. On July 30, the Funds sent a letter to Riley Contracting

indicating that they were going to divert Defendant’s current contributions away from hours credits

for Riley Contracting’s employees and apply them towards the amount the Funds assert Riley

Contracting should have paid contributed for the disputed hours. (ECF No. 7 at 9).

       Riley Contracting argues, however, that neither the Funds’ Trust Agreement nor the

Operators’ collective bargaining agreement permit the Funds to divert Riley Contracting’s current

health insurance contributions away from providing hourly credits for Riley’s employees to be

applied to an amount in dispute. On October 12, Defendant Riley Contracting filed its Answer to




                                                  2
Case: 2:20-cv-04721-ALM-EPD Doc #: 18 Filed: 03/29/21 Page: 3 of 8 PAGEID #: 134




the Complaint, asserting two counterclaims and affirmative defenses. (ECF No. 7). Plaintiffs move

to dismiss the counterclaims and strike various defenses. (Id.).

                               III.    STANDARD OF REVIEW

         In considering a motion to dismiss under Fed. R. Civ. P. 12(b)(1), the standard of review

“depends on whether the [movant] makes a facial or factual challenge to subject                matter

jurisdiction.” See Mitchell v. BMI Fed. Credit Union, 374 F. Supp. 3d 664, 667 (S.D. Ohio 2019)

(citing Wayside Church v. Van Buren County, 847 F.3d 812, 816–17 (6th Cir. 2017)). Where, as

here, a motion to dismiss under Rule 12(b)(1) facially attacks the sufficiency of the pleading, courts

take the allegations in the challenged claim as true and determines whether those allegations

establish federal claims. Gentek Bldg. Prods. v. Sherwin-Williams Co., 491 F.3d 320, 330 (6th Cir.

2007).

         Further, under Rule 12(b)(6), courts dismiss claims that fail to state a claim upon which

relief can be granted. Courts presume that all factual allegations in the claim are true and make

reasonable inferences in favor of the non-moving party. Total Benefits Planning Agency, Inc. v.

Anthem Blue Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008). Courts do not, however,

accept as true mere legal conclusions unsupported by factual allegations. Iqbal v. Ashcroft, 556

U.S. 662, 678 (2009). The factual allegations supporting the claim must do more than create

speculation or suspicion of a legally cognizable cause of action; they must show entitlement to

relief. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555–56 (2007).

         Fed. R. Civ. P. Rule 12(f) provides that the Court may order stricken from any pleading

“any insufficient defense.” Motions to strike are disfavored and the movant bears a heavy burden.

Such motions should be denied unless “it is impossible for defendants to prove a set of facts in

support of the affirmative defense that would defeat the complaint the matter must be stricken as




                                                  3
Case: 2:20-cv-04721-ALM-EPD Doc #: 18 Filed: 03/29/21 Page: 4 of 8 PAGEID #: 135




legally insufficient.” Williams v. Provident Inv. Counsel, Inc., 279 F. Supp. 2d 894, 906 (N.D.

Ohio 2003) (internal citation omitted).

                                   IV.     LAW & ANALYSIS

                                      A. Motion to Dismiss

       Pursuant to Rules 12(b)(1) and 12(b)(6) of the Fed. R. Civ. P., Plaintiffs move to dismiss

Defendant Riley Contracting’s counterclaims asserted in the Answer. Specifically, Plaintiffs argue

that this Court lacks jurisdiction to consider either of Riley Contracting’s counterclaims. Plaintiffs

also contend that the counterclaims fail to state a claim upon which relief can be granted under

Rule 12(b)(6).

       Congress enacted ERISA in 1974 to promote the interests of employees and their

beneficiaries in employee benefit plans and to protect contractually defined benefits.” Firestone

Tire & Rubber Co. v. Bruch, 489 U.S. 101, 113 (1989) (internal quotation marks and citation

omitted). Defendant Riley Contracting argues its two counterclaims have subject-matter

jurisdiction under the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202, ERISA, 29 U.S.C. §

1132(a)(1), (3), and federal common law.

       Turning to these potential bases of jurisdiction, it is apparent that neither ERISA nor the

Declaratory Judgment Act is of help. Section 502 of ERISA lists only three classes of persons who

may bring a civil action under ERISA: (1) a participant or beneficiary; (2) the Secretary of Labor;

and (3) a fiduciary. See 29 U.S.C. § 1132(a) and (e)(1). “Employers” are not listed expressly

among the categories of persons authorized to bring suit under § 502. Girl Scouts of Middle

Tennessee, Inc. v. Girl Scouts of the U.S.A., 770 F.3d 414, 418 (6th Cir. 2014). Thus, ERISA does

not provide an explicit basis for jurisdiction. And neither does the Declaratory Judgment Act. As

the Southern District for Ohio said recently: “[T]he Act itself is not an independent basis for




                                                  4
Case: 2:20-cv-04721-ALM-EPD Doc #: 18 Filed: 03/29/21 Page: 5 of 8 PAGEID #: 136




subject-matter jurisdiction.” Castellon-Vogel v. Int’l Paper Co., No. 1:18-CV-00688, 2020 WL

996444, at *2 (S.D. Ohio Mar. 2, 2020), aff’d, 829 F. App’x 100 (6th Cir. 2020)

       The only remaining possible basis of jurisdiction is federal common-law. Although federal

courts have some latitude to create federal common law under ERISA, courts in the Sixth Circuit

are restricted to instances in which: (1) ERISA is silent or ambiguous; (2) there is an awkward gap

in the statutory scheme; or (3) federal common law is essential to the promotion of fundamental

ERISA policies. Muse v. Int’l Bus. Machs. Corp., 103 F.3d 490, 495 (6th Cir. 1996).

       The Sixth Circuit has created federal common law under ERISA to provide for restitution

claims, see Whitworth Bros. Storage Co. v. Cent. States, Se. & Sw. Areas Pension Fund, 794 F.2d

221, 233–36 (6th Cir. 1986), certain estoppel claims, see Bloemker v. Laborers’ Local 265 Pension

Fund, 605 F.3d 436, 440 (6th Cir. 2010), and undue influence claims, see Tinsley v. Gen. Motors

Corp., 227 F.3d 700, 704–05 (6th Cir. 2000). But the Sixth Circuit has declined to create federal

common law under ERISA to allow claims for the negligent management of pension

funds, see DiGeronimo, 763 F.3d at 511–13, or the negligent provision of an erroneous benefits-

amount quotation, see Local 6–0682, 342 F.3d at 609–10.

       This Court applies each of the above-mentioned three factors in turn.

       First, Riley Contracting avers that ERISA is silent as to the means by which it can continue

making its current monthly payments while preserving its ability to dispute the Funds’ audit

finding. (ECF No. 15 at 5). Although ERISA does not provide special rules for how an employer

can make monthly payments while still objecting to an audit, ERISA does set forth a

comprehensive framework for determining the distribution and management of disputed funds.

Thus, ERISA is not silent or ambiguous on this question.




                                                5
Case: 2:20-cv-04721-ALM-EPD Doc #: 18 Filed: 03/29/21 Page: 6 of 8 PAGEID #: 137




       Second, Defendant posits that the gap-to-be-filled is where an employer wants to sue a plan

over the allocation of the employer’s contributions. But Defendant presents no arguments to show

that this gap is awkward or that federal courts are permitted to establish federal common law to

fill the gaps. Riley Contracting’s claims fall within the purview of a specific provision of ERISA,

the civil enforcement provision, § 502. “The statute’s standing provision, § 502, lists four

categories of ‘[p]ersons empowered to bring a civil action’—namely, participants, beneficiaries,

plan fiduciaries, and the Secretary of Labor—and this list is exclusive.” Local 6–0682, 342 F.3d

at 609 n.1. Courts construe the list as exclusive because “Congress intended to limit the parties

who could maintain actions pursuant to section 502.” Whitworth Brothers, 794 F.2d at 228. When

claims fall under § 502, but a party has no right to sue under that provision, the claim cannot “be

reasserted as [a] separate claim[] arising under federal common law.” Cent. States Se. & Sw. Areas

Pension Fund v. Mahoning Nat’l Bank, 112 F.3d 252, 256–57 (6th Cir.1997) (quoting another

source).

       Third and finally, Riley Contracting does not argue with any specificity that federal

common law is essential to the promotion of fundamental ERISA policies. Even if it did, this Court

is skeptical that Defendant could clear this high bar. As the Sixth Circuit explained: “The relevant

policies are those choices Congress made in drafting the civil enforcement schemes, and vague

notions of ERISA’s purposes are inadequate to overcome the ERISA provisions that specifically

regulate civil enforcement mechanisms.” Girl Scouts of Middle Tennessee, 770 F.3d at 425.

       None of the three circumstances in which courts can create federal common law under

ERISA apply here. This Court thus GRANTS Plaintiffs’ Motion to Dismiss. (ECF No. 11).




                                                 6
Case: 2:20-cv-04721-ALM-EPD Doc #: 18 Filed: 03/29/21 Page: 7 of 8 PAGEID #: 138




                                       B. Motion to Strike

       Plaintiffs move to strike many of the affirmative defenses asserted in Defendant’s Answers

as preempted or otherwise unavailable.

       First, the Sixth Circuit has held repeatedly that contractual and other state-law defenses are

preempted in ERISA collections cases. Kaiser Steel Corp. v. Mullins, 455 U.S. 74, 88 n.12 (1982).

Thus, Defendant’s contract defenses of failure to meet a condition precedent and accord

satisfaction are unavailable and are stricken. So too for Defendant’s defenses of waiver and

estoppel. These defenses are unavailable as a matter of law. Mich. Elec. Employees’ Pension Fund

v. Encompass Elec. & Data Inc., 556 F. Supp. 2d 746, 751 (W.D. Mich. 2008) (holding defense

of waiver not available to avoid benefit payment obligations); Williams v. Provident Inv. Counsel,

Inc., 279 F. Supp. 2d 894, 907 (N.D. Ohio 2003) (granting trustee’s motion to strike defenses of

estoppel, waiver, and ratification). Because waiver and estoppel are not permitted defenses in

ERISA contributions cases, they cannot be asserted here and are hereby stricken.

       Moreover, because ERISA does not provide a statute of limitations for delinquent

contribution actions, courts apply the limitations period for the most analogous state cause of

action. Eng’rs Local 324 Health Care Plan v. G&W Constr. Co., 783 F.3d 1045, 1054 (6th Cir.

2015). In Ohio, the applicable time period is eight years. Wilson v. Bridge Overlay Sys., 129 F.

Supp. 3d 560, 581 (S.D. Ohio 2015). Defendant’s Answer acknowledges that the audit in which

Plaintiffs discovered the unpaid contributions was conducted on March 11, 2020. (ECF No. 7 at

53.) The Complaint seeks contributions sought are due for the period of November 1, 2015 through

February 1, 2020. (ECF No. 1 ¶¶ 8, 13, 18, 23.) The Complaint was filed on September 10, 2020.

(Id.) This case was brought within the eight-year statute of limitations, and Defendant’s statute of

limitation defense fails. Finally, “laches may not be invoked to bar damages relief if the action was




                                                 7
Case: 2:20-cv-04721-ALM-EPD Doc #: 18 Filed: 03/29/21 Page: 8 of 8 PAGEID #: 139




brought within the limitations period.” Bridge Overlay Sys., 129 F. Supp. 3d at 581 (internal

citation and quotation marks omitted). Accordingly, Defendant’s statute of limitations and laches

defenses necessarily fail as a matter of law and must be stricken pursuant to Rule 12(f).

                                     V.     CONCLUSION

       The Court hereby GRANTS Plaintiffs’ Motion to Dismiss Defendant’s Counterclaims and

Motion to Strike Affirmative Defenses. (ECF No. 11).

       IT IS SO ORDERED.


                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE


DATED: March 29, 2021




                                                 8
